Citation Nr: 1606885	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date of January 5, 2010, for the award of basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Michael W. Brown, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim was subsequently transferred to the Education Center located at the RO in St. Louis, Missouri.


FINDING OF FACT

Entitlement to an effective date of January 5, 2010, for basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was granted in an April 2012 decision by the RO, and there is no longer a case or controversy with respect to reimbursement of educational expenses.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to an earlier effective date of January 5, 2010, for the award of basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the Veteran electronically submitted a VA Form 22-1990 (Application for VA Education Benefits) on October 15, 2010.  In the section labeled "Date Your Training Started or Will Start," the Veteran indicated "01/2010."  However, in the section labeled "Education Benefit Being Applied For," the Veteran specified "Chapter 33 -- Post-9/11 GI Bill  *In lieu of Chapter 30 - Montgomery GI Bill Educational Assistance Program (MGIB) - Effective: 10/15/2010."

On October 27, 2010, VA received an enrollment certification from Brigham Young University-Idaho showing enrollment dates of January 5, 2010, to April 10, 2010, from April 20, 2010, to July 24, 2010, and from September 9, 2010, to December 18, 2010.  

In correspondence dated on November 2, 2010, VA informed the Veteran that he was entitled to received 100 percent of the benefits payable under the Post-9/11 G.I. Bill program.  However, the correspondence only referenced the enrollment period from September 9, 2010, to December 18, 2010.  Specifically, the correspondence indicated that a tuition and fees payment was issued to the school in the amount of $1,255.68; that the Veteran would receive $999.00 per month for each full month of training during the certified enrolment period from October 15, 2010, to December 18, 2010; and that the Veteran was sent an aggregate payment of $916.67 for books and supplies.  The Board notes that the $1,255.68 payment for tuition and fees appears to have been a prorated amount based on the Veteran's application date of October 15, 2010 (whereas the term began on September 9, 2010); the correspondence indicated that the Veteran was actually charged $1,680.00 for 22.0 credit hours from September 9, 2010, to December 18, 2010, in addition to $282.00 in fees (of which VA only paid $1,255.68).  

In a notice of disagreement dated in March 2011, the Veteran's attorney argued that the November 2, 2010, award decision adversely affected the Veteran by denying him a portion of the educational assistance to which he was entitled and requested VA to award benefits from January 5, 2010, to October 14, 2010, in the amount of $13,048.15.  The attorney explained that the Veteran initially filed a claim for the benefits available to him under the Post-9/11 GI Bill at the Veterans' Center in Fairbanks, Alaska, concurrent with his enrollment at Brigham Young University-Idaho in January 2010.  After following up with the school's VA representative in April 2010, the Veteran was informed that the Muskogee RO never received his January 2010 claim for benefits.  As such, the Veteran then mailed another application for Post-9/11 GI Bill benefits in April 2010, and submitted the online application on October 15, 2010.  As discussed above, on his online application, the Veteran indicated that his training at Brigham Young University-Idaho started in January 2010; however, in the section labeled "Education Benefit Being Applied For," the Veteran specified "Chapter 33 -- Post-9/11 GI Bill  *In lieu of Chapter 30 - Montgomery GI Bill Educational Assistance Program (MGIB) - Effective: 10/15/2010."  The Veteran's attorney explained that the Veteran accidentally, and without understanding the legal effect of his choice, indicated that the effective date of the educational benefit he sought was the date that he resubmitted his application (October 2010) rather than the date that his training program began (January 2010). 

The Veteran filed his substantive appeal to the Board in July 2011.

In correspondence dated on April 7, 2012, the RO informed the Veteran that it had determined he was eligible to begin Post-9/11 GI Bill payments on January 5, 2010.  The correspondence indicated that Brigham Young University-Idaho had certified that the Veteran was charged $1,680.00 for 22 credit hours from September 9, 2010, to December 18, 2010, and that he was charged $282.00 for fees during that period.  As such, VA paid those amounts to the school on behalf of the Veteran.  

In an internal Report of Contact dated on April 16, 2012, it was requested that the Veteran's October 2010 application be reviewed for back pay.  Specifically, the memorandum instructed that if the Veteran's January 5, 2010, election date was correct, then he should also be paid for the terms from January 5, 2010, to April 10, 2010, and from April 20, 2010, to July 24, 2010.

In correspondence dated on April 17, 2012, the Veteran was notified that VA issued a tuition and fees payment to Brigham Young University-Idaho on his behalf in the amount of $3,280.00 for the academic year beginning August 1, 2009, and ending July 31, 2010.  This amount was determined after Brigham Young University-Idaho certified that the Veteran was charged $1,640.00 for 14 credit hours for the term from January 5, 2010, to April 10, 2010, and charged $1,640.00 for 17 credit hours for the term from April 20, 2010, to July 24, 2010.  Brigham Young University-Idaho certified that the Veteran was not charged any fees for these terms.  In addition, the Veteran received a one-time housing lump sum payment in the amount of $8,125.20, as well as an aggregate payment of $1,000.00 for books and supplies ($583.33 for the term from January 5, 2010, to April 10, 2010, and $416.67 for the term from April 20, 2010, to July 24, 2010).  

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

As such, although the Veteran filed a timely notice of disagreement and substantive appeal with regard to a November 2010 decision which, in pertinent part, established October 15, 2010, as the effective date of his award of basic eligibility for educational assistance benefits, in a subsequent April 2012 decision, the RO determined that he was eligible to begin Post-9/11 GI Bill payments on January 5, 2010.  VA subsequently made payments on the Veteran's behalf for educational expenses incurred during the enrollment terms from January 5, 2010, to April 10, 2010; from April 20, 2010, to July 24, 2010; and from September 9, 2010, to December 18, 2010.  Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an earlier effective date of January 5, 2010, for the award of basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is moot, and the issue is dismissed for lack of jurisdiction.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


